DETAILED ACTION
Drawings
The replacement drawings were received on 4/13/22. These drawings are accepted and overcome the previous objections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 13, and 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “a coupling on the handle; a head connectable with the coupling via a bayonet connection provided by the coupling and the head”; however, the “bayonet connection” requires two connectors. Based on applicant’s disclosure the “coupling on the handle” is part of the “bayonet connection” and not a separate structure as applicant appears to claim, but instead the handle includes half of the bayonet connection which forms half of the coupling and the head includes the other half of the bayonet connection and the bayonet connection is “the coupling”. Furthermore this claim recites “wherein the head in the locked position allows the actuator to move into the engaged position”; however, the head does not “allow the actuator to move”, the actuator can move when no head is attached making this language unclear. While applicant can claim that the actuator can move into the engaged position when the head is in the locked position, the head in the locked position does not “allow” the actuator to move because these are separate pieces. This same clarity error appears in claim 17. Clarification or correction is requested.  
Claim 2: this claim recites “wherein the bayonet connection includes a lug receivable into a lug recess”; however, this is the definition of a bayonet connection making the language confusing because then what does “bayonet connection” mean in claim 1 if not the presence of a lug and corresponding recess? Furthermore, claim 1 still recites “a coupling” and “a bayonet connection” when these appear to be the same structure, making it unclear how many connections are being claimed. Clarification or correction is requested.  
Claim 5: claim 1 has been amended to require “the actuator is biased”; however, claim 5 then recites “further comprising a biasing member” making it unclear if claim 1 is supposed to innately require a biasing member or not and if so, how many biasing members total are being claimed. According to applicant’s disclosure there is only one biasing member and not multiple, making the metes and bounds of the claim unclear. Clarification or correction is requested.  
Claim 10: depends from amended claim 1, which was amended to recite “an actuator opening”, claim 10 then recites “the actuator includes a base and a projection…the projection extending perpendicular from the tooth and the head includes a notch”; however, based on applicant’s figures and disclosure, there is not a “notch”, “an actuator opening” and a “tooth recess”. It appears this “notch” either is the “tooth recess” already set forth in claim 9 or is part of the “actuator opening”, making it unclear what exactly is being claimed. This same clarity error appears in claim 16. Clarification or correction is requested.  
Claim 13: this claim depends from amended claim 12, which was amended to recite “wherein the biasing member is part of an assembly including a frame”; however, claim 13 requires “the assembly is penannular in shape”; however, the spring is annular and not penannular, the frame is penannular and not the entire “assembly” including the spring making it unclear what exactly is being claimed. Clarification or correction is requested. 
Claim 18: recites “further comprising a spring biasing the actuator toward the engaged position”; however, amended claim 11 already sets forth a biasing member so are these the same or different and where does applicant disclose two biasing members? Clarification or correction is requested.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crainich (US 5407293).
Claims 1 and 5: Crainich discloses a coupling apparatus that can be used to couple scissors (which are a known beauty tool for cutting hairs or cuticles) to a handle (Col 5, 49-55) comprising: a handle (12); a coupling on the handle, the coupling including an outer wall (top of 12 in Fig 1) defining an exterior of the handle (see Fig 1); a head (10) connectable with the coupling via a bayonet connection formed by the coupling (20 & 22) and the head (see Fig 1). The head rotates with respect to the handle portion of the coupling about a central rotational axis toward a locked position (Col 3, 25-40); and an actuator (26; Col 3, 26-50) movable (Col 3, 26-50) slidably with respect to the coupling between an engaged position and a disengaged position (Col 3, 26-50) , wherein the actuator can be moved into the engaged position when the head is in the locked position (Col 3, 65-Col 4, 12). In the engaged position, rotation of the head with respect to the coupling from the locked to the unlocked position is inhibited (Col 3, 55-Col 4, 15) and in the disengaged position movement of the head from the locked position toward the unlocked position is uninhibited (Col 3, 55-Col 4, 15). The actuator is spring biased (25) toward the engaged position (see Fig 1; Col 3, 35-50) and a side of the handle includes an actuator opening providing access to a portion of the actuator (30) allowing for manual movement of the actuator between the engage and disengaged positions (Col 3, 35-Col 4, 15). The spring biases the coupling and head parallel with the rotational axis away from the handle when the head is in the locked position (Col 3, 35-Col 4, 15). 
Claim 2: the bayonet connection includes a lug (20) receivable in a lug recess (22) and when in the engaged position, the actuator engages the head angularly offset from the lug with respect to the rotational axis (see Fig 1). 
Claim 3: the lug can be providing on the coupling of the handle and the lug recess can be provided on the head (see Fig 8; Col 6, 50-60). 
Claim 4: the lug includes a proximal lug surface and the lug recess is defined at least partially by a proximal lug recess (22) surface both oriented transverse to the rotational axis (see Fig 1) and the proximal lug surface cooperates with the proximal lug recess (see Fig 1) to move the head toward the handle as the head rotates about the rotational axis toward the locked position (see Figs 1 & 5). 
Claims 6-8: the biasing member (25) is part of an assembly (16 & 26) including a frame to which the biasing member is attached (see Fig 1) and the assembly is at least partially penannular (28, see Fig 1) in cross-sectional shape and concentric with the rotational axis (portion with opening that holds 30) and the actuator (30) is movable in a linear direction parallel with the rotational axis through the gap formed between opposite circumferential ends of this penannular structure (see Figs 1-4). 
Claims 9-10: the actuator includes a tooth (28) and the head includes a tooth recess (gap between 20) and the tooth is received int eh tooth recess when the actuator is in the engaged position (see Figs 1-4). The actuator includes a base from which the tooth extends towards the head and a projection (end of 28) extending perpendicular from the base and the head includes a notch (space between 20) that receives the projection when the actuator is in the engaged position (see Figs 1-4). Note that as best understood these are not separate different structures. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-23, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Maclaine (US 20150265023) in view of Crainich (US 5407293).
Claims 11, 17-19, and 21-23: Maclaine discloses a handheld beauty tool (10) comprising: a handle (20) including an air inlet (40) through which air enters the handheld beauty tool and flows through the handle [0065-0066 & 0075-0076], the handle defining a hollow interior compartment (see Fig 1B); a fan (70), a heater (80) [0064] operatively connected to the handle, and a motor [0061] housed in the hollow interior compartment (see Fig 1B), the fan driven by the motor [0061] to draw air in through the air inlet [0061 & 0075-0076]; a mating bayonet coupling on the handle and the head (see lugs in Fig 3B and/or lug recesses in Fig 15A showing that either the head or the handle can carry either portion of the bayonet connection); a head (30) defining a series of air outlets (100) [0076] in fluid communication with the air inlet [0075-0076] and the head is removably coupled to the handle via the bayonet coupling which based on the way the recesses are illustrated in Fig 15A would allow the head to rotate about and translate along a rotational axis with respect to the coupling toward a locked position. Maclaine discloses that any known coupling mechanism can be used for the detachable connection between the handle and head [0104] and discloses the invention essentially as claimed except for the bayonet coupling including a spring biased actuator cooperating with the coupling and the head to bias the head relative to the handle when in the locked position. 
Crainich, however,  teaches a coupling apparatus that can be used to couple a tool head to a handle (Col 5, 49-55), the device comprising: a handle (12); a coupling on the handle, the coupling including an outer wall (top of 12 in Fig 1) defining an exterior of the handle (see Fig 1); a head (10) connectable with the coupling via a bayonet connection formed by the coupling (20 & 22) and the head (see Fig 1). The head rotates with respect to the handle portion of the coupling about a central rotational axis toward a locked position (Col 3, 25-40); and an actuator (26; Col 3, 26-50) movable (Col 3, 26-50) slidably with respect to the coupling between an engaged position and a disengaged position (Col 3, 26-50) , wherein the actuator can be moved into the engaged position when the head is in the locked position (Col 3, 65-Col 4, 12). In the engaged position, rotation of the head with respect to the coupling from the locked to the unlocked position is inhibited (Col 3, 55-Col 4, 15) and in the disengaged position movement of the head from the locked position toward the unlocked position is uninhibited (Col 3, 55-Col 4, 15). The actuator is spring biased (25) toward the engaged position (see Fig 1; Col 3, 35-50) and a side of the handle includes an actuator opening providing access to a portion of the actuator (30) allowing for manual movement of the actuator between the engage and disengaged positions (Col 3, 35-Col 4, 15). The spring biases the coupling and head parallel with the rotational axis away from the handle when the head is in the locked position (Col 3, 35-Col 4, 15) in order to allow easy exchange of attachment heads from the handle without allowing for inadvertent uncoupling of the head relative to the handle (Col 1, 20-45). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Maclaine by providing the head and handle with the spring loaded actuator and bayonet connection of Crainich in order to ensure that the head is easily replaceable but also cannot be inadvertently uncoupled from the handle. 
Claims 12-14: the modification in view of Crainich teaches the biasing member (25) is part of an assembly (16 & 26) including a frame to which the biasing member is attached (see Fig 1) and the assembly is at least partially penannular (28, see Fig 1) in cross-sectional shape and concentric with the rotational axis (portion with opening that holds 30) and the actuator (30) is movable in a linear direction parallel with the rotational axis through the gap formed between opposite circumferential ends of this penannular structure (see Figs 1-4) since Crainich teaches these limitations and the proposed modification is to provide the coupling of Crainich on the handle and detachable head of Maclaine. 
Claims 15-16: the modification in view of Crainich teaches the actuator includes a tooth (28) and the head includes a tooth recess (gap between 20) and the tooth is received int eh tooth recess when the actuator is in the engaged position (see Figs 1-4). The actuator includes a base from which the tooth extends towards the head and a projection (end of 28) extending perpendicular from the base and the head includes a notch (space between 20) that receives the projection when the actuator is in the engaged position (see Figs 1-4) since Crainich teaches these limitations and the proposed modification is to provide the coupling of Crainich on the handle and detachable head of Maclaine. Note that as best understood these are not separate different structures.
Claim 20: the modification in view of Crainich teaches the lug includes a proximal lug surface and the lug recess is defined at least partially by a proximal lug recess (22) surface both oriented transverse to the rotational axis (see Fig 1) and the proximal lug surface cooperates with the proximal lug recess (see Fig 1) to move the head toward the handle as the head rotates about the rotational axis toward the locked position (see Figs 1 & 5) since Crainich teaches these limitations and the proposed modification is to provide the coupling of Crainich on the handle and detachable head of Maclaine.
Claim(s) 11-12, and 19-23, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Minoletti (US 6230716) in view of Maclaine (US 20150265023).
Claims 11-12 and 19-23: Minoletti discloses a handheld beauty tool in the form of a brush (see Fig 1) comprising: a handle (34) with a bayonet coupling formed between the handle (see Figs 2-4) and a head (12) wherein the bayonet coupling allows the head to both rotate and translate along a rotational axis toward a locked position and a biasing member (62) cooperating with the coupling and the head to bias the head in a direction parallel with the rotational axis away from the handle when the head is in the locked position and the biasing member is part of an assembly including a frame (20) to which the biasing member is attached (see Figs 2-4). The bayonet coupling includes a lug (52) with a proximal lug surface and the lug recess is defined at least partially by a proximal lug recess surface both oriented transverse to the rotational axis, wherein the proximal lug surface cooperates with the proximal lug recess surface to move the head toward the handle as the head rotates with respect to the coupling about the rotational axis toward the locked position (see Figs 1-4). Minoletti discloses the invention essentially as claimed except for providing the brush with an air supply such that the handle includes an air inlet where air flows through the hollow of the handle interior and into and out of an air outlet in the brush head and a fan, a heater, and a motor for moving the air from the air inlet to the outlet. 
Maclaine, however, teaches a handheld beauty tool (10) comprising: a handle (20) including an air inlet (40) through which air enters the handheld beauty tool and flows through the handle [0065-0066 & 0075-0076], the handle defining a hollow interior compartment (see Fig 1B); a fan (70), a heater (80) [0064] operatively connected to the handle, and a motor [0061] housed in the hollow interior compartment (see Fig 1B), the fan driven by the motor [0061] to draw air in through the air inlet [0061 & 0075-0076] and the tool can come in the form of brush with the detachable heads having bristles [0105] and the device can be heated or not heated [0106-0107]. Maclaine teaches that it is an obvious matter of design choice to provide a handheld beauty tool in the form of a hairbrush with detachable heads with a motorized fan and heater arrangement or without in order to allow a user to apply heat to the hair while brushing if so desired thereby speeding up the time it would take to style the hair and enable a user to dry and style the hair with a single device instead of using two separate devices. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Minoletti by providing it with the hollow interior handle housing the motorized fan and heater arrangement prescribed by Maclaine in order to allow a user to both dry and style the hair using a single device instead of multiple devices. 
Response to Arguments
Applicant’s arguments filed 4/13/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772